Citation Nr: 1639998	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  02-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Army National Guard (ANG) from February 5, 1979 to May 25, 1979, with additional ANG service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for schizophrenia, paranoid type, claimed as nervous condition.

A January 2004 Board decision reopened the claim of service connection for a psychiatric disorder and remanded it to the RO for further development.  A March 2006 Board decision denied service connection for a psychiatric disorder, and the appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in November 2007, the Court remanded the case to the Board for compliance with the instructions in a November 2007 Joint Motion for Remand (Joint Motion).  Subsequently, the Board again denied the claim in a March 2009 decision, and the appellant appealed that decision to the Court.  By Order dated in August 2009, the Court remanded the matter to the Board for compliance with instructions in an August 2009 Joint Motion.  In June 2010 and August 2014, the Board remanded the matter to the RO for further development.  Board decisions and remands prior to August 2014 were by a Veterans Law Judge who is no longer with the Board.  From August 2014 the case has been assigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board agrees with the appellant's attorney representative, who asserted in a statement dated August 31, 2016 that the case was returned to the Board prematurely, before all development sought by the Board's August 2014 remand was completed.  Furthermore, before returning the case to the Board, the RO did not readjudicate the claim and issue a supplemental statement of the case (SSOC), as required.  See 38 C.F.R. § 19.31.  Therefore, this case must be remanded to the RO for completion of all directives contained in the August 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with its remand instructions) 

However, the Board at this juncture has made a small change to the directives as stated in the August 2014 remand.  The prior remand recognized that the appellant has expressed a new theory of causation for his diagnosed schizophrenia, specifically that he sustained a head injury in a motor vehicle accident in service which resulted in his current psychiatric condition.  In a March 2014 statement, he asserted that the motor vehicle accident occurred in February 1979, and based on this information, the RO has begun to seek military and medical records through Ft. Benning, Georgia and its Martin Army Community Hospital to corroborate the appellant's statements of a head injury.  However, since the August 2014 remand, the appellant in December 2014 and August 2015 has also sought the same records, through the National Personnel Records Center and through Ft. Benning, respectively; his requests seek records covering his entire nearly four-month period of service at Ft. Benning.  Thus, it appears he may not be certain that the motor vehicle accident actually occurred in February 1979, as previously stated.  Therefore, to ensure that a records request is as comprehensive as possible, records for the appellant's entire period of ACDUTRA at Ft. Benning (February 5, 1979 to May 25, 1979) should be sought.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to secure for the record the reports of the appellant's alleged hospitalization at Martin Army Community Hospital, Fort Benning, Georgia during the period from February 1979 through May 1979.  The development must encompass a request directly to Martin Army Community Hospital at Fort Benning, Georgia, and if it is indicated that such records would have been retired to a storage facility, the identity of the facility must be determined, and the records must be requested from that facility.  The search must include a request for hospital administrative records to ascertain whether there is any evidence that the appellant was admitted to the facility during the period from February 1979 through May 1979, as alleged.  If the records are not located, the reason for their unavailability must be noted in the record, the appellant and his attorney should be notified, and a formal finding of unavailability should detail the steps taken to obtain the records. 

2.  If no hospitalization records are located, the AOJ should arrange for further exhaustive development to determine whether there are any official records corroborating the appellant's alleged motor vehicle accident during ACDUTRA (e.g., post investigative reports of any such incident or a civilian accident report).  If there is any evidence suggesting that such an accident actually occurred, the AOJ should make a line of duty determination regarding such incident (given the appellant's earlier reports of being involved in such accident while under the influence of alcohol or drugs).  Regardless, thereafter the AOJ should make a formal memorandum determination for the record as to whether or not the appellant was involved in a motor vehicle accident during ACDUTRA, with detailed explanation and addressing all credibility issues raised.

3.  After the record is determined to be complete, the AOJ should return the record to the March 2011 VA psychiatric examiner for an addendum medical opinion encompassing the additional information added to record after the preparation of the March 2011 opinion.  Specifically, the examiner's attention is called to the contention of the appellant's attorney that medical research does indicate that "schizophrenia can be caused by a traumatic brain injury," and to the medical treatise information submitted by the attorney in April 2014, together with an April 2014 private medical opinion.  Additionally, the examiner's attention should be directed to any newly obtained documentation of a hospitalization in service, and the AOJ's formal finding regarding the occurrence of a motor vehicle accident on ACDUTRA.  The examiner should review the entire record and the newly received evidence and opine whether revision of any opinion offered on March 2011 VA examination is warranted.

If the March 2011 VA psychiatric examiner is unavailable, the RO should arrange for the record to be reviewed by another appropriate psychiatrist or psychologist to secure the opinion sought. 

4.  The AOJ should then review the expanded record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the appellant and his attorney the opportunity to respond before the case is returned to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2015).

